Turley, J.
delivered the opinion of the court
This is an indictment against the defendant for casting an illegal vote in the election of mayor and aldermen in the city of Memphis, he not being qualified, under the act *604of incorporation and by-laws of tbe city, to vote in such election.
The question for our consideration is, whether it is an indictable offence to cast an illegal vote in the elections of municipal corporations in this State. We think not. It is not an indictable offence at common law for an unqualified voter to vote in an election; it has been made so by the statute in this State, in certain specified cases, but the elections of municipal corporations are not included. The statute specifies elections for President, Vice President, members of Congress, members of the State Legislature, Sheriff, Clerks of the Circuit and County Courts, Register, County Trustee, Justices of the Peace, Constables,, or any other election held under the Constitution and laws of the State. The elections of municipal corporations are held under the charter and by-laws of the corporation.
The act of 1841, chap. 31, under which this bill of indictment is filed, does not then cover the case, and the judge of the Criminal Court committed no error in quashing it; and the judgment will be affirmed.